Citation Nr: 1618833	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to November 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue on Affairs appeal was previously remanded by the Board in January 2014, November 2014, June 2015, and December 2015.

Since the most recent supplemental statement of the case, additional relevant evidence has been submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the claim.


FINDINGS OF FACT

1.  The Veteran is service-connected for major depressive disorder, rated at 50 percent; plantar calluses, rated at 20 percent for each foot; and tinnitus, rated at 10 percent.  The combined evaluation is 70 percent.  The Veteran has completed an associate's degree and has experience in sales and janitorial service.  

2.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a December 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim decided herein that, taken together, adequately address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

Finally, this matter was remanded in December 2015 in order to afford the Veteran with a supplemental statement of the case in connection with the claim.  This supplemental statement of the case was issued by the RO in January 2016.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For purposes of this section, disabilities of a common etiology will be considered a single disability.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration will be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16(b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16(b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Here, service connection is in effect for major depressive disorder with alcohol dependence in full remission, evaluated as 50 percent disabling, calluses on the plantar, medial and lateral aspects, right and left foot, each evaluated as 20 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined evaluation is 70 percent.  38 C.F.R. § 4.25(a).

In private psychiatric evaluations dated September 2009 and March 2011 from Dr. H.J., the Veteran indicated that he left his last employment and decided to go to school to be a medical technician and graduated.

In a January 2010 psychiatric examination, the examiner noted that the Veteran reported that he was currently not working and had not worked since 2005 because he went back to school.  Prior to that, he was employed in housekeeping for 1 year.  It was found that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.

In a March 2014 psychiatric examination, the examiner found that, regarding occupational functioning, the Veteran had not worked since January 2005.  The Veteran reported that his medical and mental health conditions worsened around that time. However, the examiner noted that the Veteran was able to attend college from January 2005 to January 2008, during which time he completed training to be a medical assistant and earned an Associate's degree.  He said his grades were "pretty good."  Veteran denied that he has ever been terminated from a job for behavior or performance issues and indicated that he was unable to find a job in his field of study (medical assistant) after he graduated in 2008 due to lack of employment opportunities.  The examiner indicated that the Veteran's symptoms could mildly to moderately impact the Veteran's ability to start and complete work-related tasks, sustain focus on work matters, and  maintain effective work relationships, particularly during times of  significant stress.  The examiner indicated that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

A June 2015 VA podiatry note indicated that the Veteran's worst problem was a painful Liter's corn which was treated at VA a few years ago.  The Veteran thought it was an ingrown nail and wanted it removed.  The second most painful area was a thick callus at the plantar lateral border of his left foot.  He also had painful skin lesions at the IP joint of his left great toe and over the PIP joint of his right 5th toe. The Veteran reported that his feet hurt every day but worse with time on his feet.

In August 2015, the Veteran underwent a Social Work and Industrial Survey.  The Veteran reported that he worked for a textile factory for approximately 13 years before injuring his arm in an industrial accident.  He then went to work for Sprint where he stated he worked as a janitor for eleven years before being asked to move to a sales position which he was not comfortable with.  He was subsequently laid off.  He then worked for a temporary agency for approximately a year before he returned to school to get an associate's degree.  He states he was unable to find a job in his chosen field (medical assistant) and since that time he reported that his symptoms have not allowed him to return to work.  He has not worked at all since 2005.  The Veteran also reported that he experienced depression due to pain in his feet and ankles that has become progressively worse since leaving the military.  He indicated that years of working on a concrete floor in the textile factory only served to increase the pain which he reported began while on active duty.  

The Veteran stated that he could not work now due to constant aching in his feet and back and the resultant depressive symptoms.  He reported this would not allow him to be comfortable or productive in any type of work setting.  The examiner noted the June 2015 podiatry note and found that the Veteran would likely have increased pain in a physical occupational setting due to prolonged standing from his service connected bilateral calluses.  However, his bilateral calluses would not have any impact on sedentary employment.  With respect to his Major Depressive Disorder, the examiner noted the results of the March 2014 psychiatric VA examination and found that the Veteran would likely have mild to moderate problems in a sedentary or physical occupational setting due to depressive symptoms, including decreased energy and problems with concentration and attention.  With respect to tinnitus, the Veteran did not report his tinnitus as being a concern related to his occupational functioning.  Based on all of his service connected conditions combined, a review of his medical records, and the interview, the examiner found that the Veteran would have occupational and social impairment with reduced reliability and productivity. 

In an October 2015 examination of the Veteran's feet, the Veteran reported pain, flare-ups, and function impairment of his feet.  He was noted to have mild bilateral calluses, and no pain or functional loss on examination of the feet.  There was also no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  He was noted to use a cane.  The examination showed that the Veteran's foot disability did not impact his ability to perform any type of occupational task such as standing, walking, lifting, sitting, etc. The examiner then stated that there was no objective evidence of pain.  The examiner found that the Veteran was malingering and exaggerating the claim with no TTP when distracted, but demonstrated severe pain when not distracted.  There were also no problems with weight bearing when observed standing.   The Veteran presented with cane he stated he has been using constantly for past 2-3 years for callus problem.  However, there was no evidence of wear to the base of the cane. 

In a February 2016 statement, a VA podiatrist indicated that the Veteran has suffered from multiple causes of foot pain, including frequent flares of gout, arthritis and corns and calluses in both feet.  The physician examined the Veteran in June 2015 and concluded that, based on his physical findings, the Veteran could not work a normal job on his feet. 

Based on the foregoing, the Board finds that the service-connected disabilities do not prevent the Veteran from obtaining and maintaining substantially gainful employment.  The Veteran's psychiatric disorder and plantar calluses have generally been described as mild to moderate with similar effect on occupational functioning.  Specifically, the plantar calluses have been stated to have increased pain in a physical occupational setting due to prolonged standing from his service connected bilateral calluses with no impact on sedentary employment.  Another physician stated that there would be no impact his ability to perform any type of occupational task.  An opinion by a VA podiatrist in February 2016, indicated that the Veteran could not work a normal job on his feet.  However, this opinion, was based on multiple causes of foot pain, including gout.  It is noted that service connection for gout and neurological disability of the feet has been denied.  The opinion does not reflect the industrial impact due solely to the service-connected plantar calluses.  As such, the Board finds that this opinion should be afforded less weight.

Similarly, the Veteran depressive disorder was indicated to have effects ranging from mild to moderate problems in a sedentary or physical occupational setting due to depressive symptoms, to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  And the Veteran tinnitus was indicated to have no effect on occupation.

Finally, the Veteran has indicated that he has not been able to work due to his service-connected disabilities since 2005.  While the evidence does indicate that these disabilities have some occupation effect, the evidence also indicates that the Veteran went to school from 2005 to 2008 and completed training to be a medical assistant and earned an Associate's degree.  He also denied that he has ever been terminated from a job for behavior or performance issues and indicated that he was unable to find a job in his field of study after he graduated in 2008 due to lack of employment opportunities.  

In determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinions of the VA examiners are highly probative, based as they were on examinations of the Veteran and his claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The private opinions do not rise to the same level of probative weight and, most such evaluations do not even indicate unemployability.  Such limitations are already accounted for by the schedular ratings in effect.  Also, while the February 2016 report indicates that the Veteran could not work a normal job on his feet, this report does not state that the Veteran is unemployable.  

Based on the above, the Board finds that the weight of the medical evidence in this case does not indicate that the Veteran is unable to obtain or maintain substantially gainful employment.  See Geib v. Shinseki, No.2012-7164, 2013 WL No. 11-1501, at 7-8 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


